 1   JACKSON LEWIS P.C.
     MIA FARBER (SBN 131467)
 2   725 S. Figueroa St., Suite 2500
     Los Angeles, CA, 90017
 3   Telephone: (213) 689-0404
     Facsimile: (213) 689-0430
 4   Email: Mia.Farber@jacksonlewis.com
 5
     JACKSON LEWIS P.C.
 6   SHANNON B. NAKABAYASHI (SBN 215469)
     CONOR J. DALE (SBN 274123)
 7   50 California Street, 9th Floor
     San Francisco, CA 94111-4615
 8   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
 9   Email: Shannon.Nakabayashi@jacksonlewis.com
     Email: Conor.Dale@jacksonlewis.com
10
     Attorneys for Defendant
11   CRUNCH, LLC
12   LADVA LAW FIRM
     ASHWIN LADVA (SBN 206140)
13   530 Jackson St., 2nd Floor
     San Francisco, CA 94133
14   Telephone: (415) 296-8844
     Facsimile: (415) 296-8847
15   Email: ladvalaw@gmail.com
16   Attorney for Plaintiffs
     DYLAN EACRET and JONATHAN KENT MERRITT
17

18                          UNITED STATES DISTRICT COURT FOR THE

19
                                 NORTHERN DISTRICT OF CALIFORNIA
20
     DYLAN EACRET and JONATHAN KENT                 Case Number: 3:18-cv-04374-JST
21   MERRITT, individually and on behalf of other
     similarly situated,
22                                                  JOINT STIPULATION TO COMPLETE
                                                    MEDIATION
23                 Plaintiffs,
                                                    Judge:           The Hon. Jon S. Tigar
24          v.                                      Department:      Courtroom 9 - 19th Floor
25
     CRUNCH, LLC, and DOES 1-100, inclusive
26
                   Defendants.
27

28

                                       1
     JOINT STIPULATION TO COMPLETE MEDIATION                      Case No. 3:18-cv-04374-JST
 1            Plaintiffs DYLAN EACRET and JONATHAN KENT MERRITT (“Plaintiffs”) and
 2   Defendant Crunch, LLC (“Defendant”) (collectively, the “Parties”) do hereby stipulate and agree
 3   as follows:
 4            WHEREAS the Parties were ordered to complete private mediation by April 4, 2019;
 5            WHEREAS the Parties agree that participation in mediation with Michael J. Loeb will
 6   facilitate the potential resolution of the above-referenced matter;
 7            WHEREAS the Parties were ordered at the January 4, 2019 case management conference
 8   to agree to a mediation date by January 8, 2019;
 9            IT IS HEREBY STIPULATED between the Parties to this action, by and through their
10   attorneys of record that:
11            The Parties agree to mediate with Michael J. Loeb on March 22, 2019.
12

13   Dated: January 8, 2019                        JACKSON LEWIS P.C.
14                                           By:   /s/Shannon B. Nakabayashi
                                                   Mia Farber
15                                                 Shannon B. Nakabayashi
                                                   Conor J. Dale
16                                                 Attorneys for Defendant
                                                   CRUNCH, LLC
17

18   Dated: January 8, 2019
                                             By:   /s/ Ashwin Ladva
19                                                 Ashwin Ladva
                                                   Attorney for Plaintiffs
20                                                 DYLAN EACRET and JONATHAN KENT
                                                   MERRITT
21

22                                           [PROPOSED] ORDER
23   PURSUANT TO THE JOINT STIPULATION OF THE PARTIES, IT IS SO ORDERED.
24

25   Dated:          January 9      , 2019
                                                                   Hon. Jon S. Tigar
26                                                                 United States District Court Judge
27
     4816-3142-4901, v. 1
28

                                       2
     JOINT STIPULATION TO COMPLETE MEDIATION                                Case No. 3:18-cv-04374-JST
